
	

113 HR 4485 IH: Fair Military Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4485
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Turner (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for additional enhancements to the sexual assault prevention and response activities of
			 the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the Furthering Accountability and Individual Rights within the Military Act of 2014 or the Fair Military Act.
		2.Appraisals of members of the Armed Forces regarding compliance with sexual assault prevention and
			 response programsThe Secretary of a military department shall each ensure that the written performance appraisals of
			 each member of the Armed Forces (whether an officer or enlisted member)
			 under the jurisdiction of that Secretary include an assessment of the
			 extent to which the member supports the sexual assault prevention and
			 response program of the Armed Force concerned.
		3.Performance appraisals of commanding officers regarding command climateThe Secretary of a military department shall each ensure that the performance appraisals of each
			 commanding officer under the jurisdiction of that Secretary indicate the
			 extent to which the commanding officer has or has not established a
			 command climate in which—
			(1)allegations of sexual assault are properly managed and fairly evaluated; and
			(2)a victim can report criminal activity, including sexual assault, without fear of retaliation,
			 including ostracism and group pressure from other members of the command.
			4.Modification of Military Rules of Evidence relating to admissibility of general military character
			 toward probability of innocence
			(a)Modification requiredNot later than 180 days after the date of the enactment of this Act, Rule 404(a) of the Military
			 Rules of Evidence shall be modified to clarify that, except as provided by
			 subsection (b), the general military character of an accused is not
			 admissible for the purpose of showing the probability of innocence of the
			 accused.
			(b)ExceptionEvidence of a trait of the military character of an accused may be offered in evidence by the
			 accused when that trait is relevant to an element of an offense for which
			 the accused has been charged.
			5.Applicability of sexual assault prevention and response and related military justice enhancements
			 to military service academies
			(a)Military service academiesThe Secretary of the military department concerned shall ensure that the provisions of title XVII
			 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66) and this Act apply to the United States Military Academy, the
			 Naval Academy, and the Air Force Academy in the same manner and to the
			 same extent as such title and this Act apply to an Armed Force under the
			 jurisdiction of that Secretary.
			(b)Coast guard academyThe Secretary of the Department in which the Coast Guard is operating shall ensure that the
			 provisions of title XVII of the National Defense Authorization Act for
			 Fiscal Year 2014 (Public Law 113–66) and this Act apply to the Coast Guard
			 Academy in the same manner and to the same extent as such title and this
			 Act apply to the Coast Guard.
			6.Judicial proceedings panel assessment of use of mental health records by defense during preliminary
			 hearing and court-martial proceedings
			(a)Additional assessmentsThe independent panel established by the Secretary of Defense under subsection (a)(2) of section
			 576 of the National Defense Authorization Act for Fiscal Year 2013 (Public
			 Law 112–239; 126 Stat. 1758), known as the judicial proceedings panel, shall conduct assessments of—
				(1)the use of mental health records by the defense during preliminary hearing and court-martial
			 proceedings; and
				(2)the use of these records in similar civilian proceedings to determine whether any significant
			 discrepancies exist between the two legal systems.
				(b)Submission of resultsThe judicial proceedings panel shall include the results of the assessments required by subsection
			 (a) in the remaining reports required by subsection (c)(2)(B) of section
			 576 of the National Defense Authorization Act for Fiscal Year 2013.
			7.Comptroller General report on Department of Defense actions regarding sexual assault prevention and
			 response in the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report describing the
			 status of the implementation of the sexual assault provisions contained in
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–181), the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239), and the National Defense Authorization Act for
			 Fiscal Year 2014 (Public Law 113–66) and the sexual assault prevention
			 initiatives announced in memoranda by the Secretary of Defense on May 6,
			 2013, and August 14, 2013.
		
